Title: From John Adams to Josiah Parker, 5 December 1805
From: Adams, John
To: Parker, Josiah



Sir
Quincy December 5th: 1805:

I thank you for introducing to me Mr: Robinson, whom I found to be a gentleman of good information and agreeable manners. I should have been glad to have enjoyed more of his company and conversation. I am happy in retirement, which is more than I ever could say in public life. I have no quarrel with the people. They are like all other people. Ambition has its marches and countermarches; it can wheel to the right and left and go through all the evolutions in this Country as well as any other. Cæsar can find a Pompey and a Crassus to help him up. Octavius can find an Anthony and a Lepidus to lift him to Empire in America, as was well as in Rome. Thus it was in the beginning, is now and ever will be, world without end. So believes, / your very humble Servt:
